Citation Nr: 9912377	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  95-28 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes, to include extraschedular entitlement to 
pension under the provisions of 38 C.F.R. § 3.321(b)(2).
 

ATTORNEY FOR THE BOARD

C. Hickey, Counsel




The veteran had active service from February 1968 to December 
1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the February 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
entitlement to a permanent and total disability rating for 
non service-connected pension.

The case was previously before the Board in December 1997 
when it was remanded to the RO to allow the veteran the 
opportunity to appear at a travel board hearing.  However, 
the record indicates that the veteran failed to report for 
his hearing before the Board which was scheduled in September 
1997. 


FINDINGS OF FACT

1.  The veteran has current disabilities as follows: major 
depression with a personality disorder, evaluated as 
30 percent disabling, osteoarthritis of the lumbosacral spine 
with radiculopathy, evaluated as 20 percent disabling, 
pulmonary disease, evaluated as 10 percent disabling, and 
paroxysmal supraventricular tachycardia, evaluated as 
10 percent disabling.  The combined rating is 60 percent.  

2.  The veteran does not have permanent loss of the use of 
either foot, either hand or the sight of both eyes, nor is he 
permanently helpless or bedridden.  

3.  The veteran is currently employed by VA on a full time 
basis, at a salary of $1,500 per month.

4.  The record reveals no evidence or claim that the 
veteran's employment is limited to functions performed in a 
protected environment.

5.  The veteran is not shown to be totally disabled, or 
unemployable by reason of permanent disability.


CONCLUSION OF LAW

The criteria for a permanent and total disability rating for 
pension purposes, are not met.  38 U.S.C.A. §§ 1502, 1521, 
5107; 38 C.F.R. §§ 3.321, 3.340, 3.342, 4.1, 4.2, 4.7, 4.10, 
4.15, 4.16, 4.17, 4.40, 4.45, 4.59, and Part 4, Codes 6603, 
7013, and 9411 (1996), and Codes 5003, 5292, 5293, 5295, 
6603, 6604, 7010, 9434, and 9440 (1998).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well-
grounded; that is, the claim is plausible.  Additionally, 
there is no indication that there are unobtained records 
which are available and which would aid a decision in this 
case.  Accordingly, we conclude that the record is complete 
and that there is no further duty to assist the veteran in 
developing the claim, as mandated by 38 U.S.C.A. § 5107(a).  
 
Factual Background

The veteran was hospitalized at a VA Medical Center (VAMC) 
from April 1993 to October 1993.  At the time of discharge it 
was noted that he had an employment history of multiple jobs, 
the most recent being a position held for two and one half 
years in the payroll and billing department of a law firm.  
The veteran lost the job because of his drinking problem.  
Additional jobs had included bartending and sheet metal work.  
His longest period of continuous employment was as a machine 
mechanic.  He had a high school diploma and additional 
training in the area of heating and air conditioning.  The 
veteran had attended college intermittently for several years 
focusing on courses in accounting and computer science.  

At the time of the hospitalization the veteran reported 
psychomotor retardation with the inability to get out of bed.  
Sleep was excessive and he described feelings of hopelessness 
and worthlessness.  Social isolation was also reported.  He 
denied suicidal or homicidal ideation although he had a 
history of suicide attempt in 1988.  He had been hospitalized 
at a VAMC for alcohol detoxification in 1988, 1991, and 1992, 
with subsequent outpatient treatment for polysubstance abuse.  
He also had a history of blackouts.  It was noted that while 
detoxing the veteran experienced tremors and tachycardia.  

The veteran reported dyspnea, fatigue and tachycardia on 
exertion.  He had smoked two packages a day for 20 years.  A 
recent chest x-ray had disclosed pleural thickening and 
increased bulbous disease.  Following a pulmonary 
consultation he was encouraged to quit smoking and had begun 
using a nicotine patch.  Pulmonary function tests had 
indicated changes.  At the time of discharge the veteran had 
maintained his sobriety through participation in Alcoholics 
Anonymous and Narcotics Anonymous.  He had arranged housing 
and full time employment through VA assistance.  The final 
diagnoses were Axis I: 1. Major depression, recurrent 
episode; 2.  Alcohol dependence, nicotine dependence, cocaine 
abuse.  Axis II: borderline personality disorder with 
narcissistic traits.  Axis III: hypercholesterolemia, pleural 
thickening with increased bulbous disease and decreased 
pulmonary perfusion.  Axis IV: 4 (estrangement from family, 
and children, physical abuse during childhood, separation 
from work and homeless).  Axis V: The veteran was rated 60 on 
the Global Assessment of Functioning (GAF) scale, an 
indication of moderate symptoms or moderate difficulty in 
social and occupational functioning.  It was noted that he 
would continue outpatient treatment for substance abuse and 
mental illness.  

VA outpatient treatment records dated in February 1994 to 
June 1994 show the veteran was being followed by the 
pulmonary clinic.  In addition to a history of bulbous 
disease, pleural thickening and decreased pulmonary 
perfusion, it was noted he had a history of two bouts of 
pneumonia and frequent upper respiratory infections and 
bronchitis.  In June 1994 the impression was dyspnea on 
exertion of unclear etiology, likely chronic obstructive 
pulmonary disease (COPD).

When the veteran was again hospitalized for depression from 
June 1994 to September 1994 the pertinent diagnoses were 
essentially unchanged from October 1993.  At that time it was 
also noted he continued to smoke two packs a day and had 
begun treatment at the cardiac wellness clinic.  

VA outpatient treatment records dated in October 1994 show 
the veteran was seen with complaints of low back pain and 
sciatica.  Physical examination revealed passive flexion to 
90 degrees.  The veteran was able to walk on his heels and 
the balls of his feet.  Straight leg raising test was 
positive on the left side.  Motor strength was 5/5.  X-rays 
disclosed disc space narrowing at the L4-L5, and L5-S1 
levels, with osteophyte formation noted.  The assessment was 
osteoarthritis, of the lumbosacral spine, left lumbar 
radiculopathy, secondary to disc versus spinal stenosis.  
Physical therapy and exercise were recommended.  

Progress notes dated in August 1996 to November 1996 show the 
veteran was treated in anesthesiological pain clinic for low 
back pain considered secondary to degenerative joint disease 
and myofascial pain syndrome with trigger points.  Physical 
examination in September 1996 revealed point tenderness at 
the lateral L5 spine with numbness in the left posterior leg 
unchanged.  Also in September 1996 the veteran was treated 
for bronchitis. 

A computerized tomography (CT) scan of the lumbar spine 
conducted in November 1996 revealed multilevel degenerative 
disc disease with diffuse disk bulge at L3-L4, and L4-L5, and 
central herniated disk at L5-S1 with calcified disk material 
causing lateral recess stenosis on the left.  No significant 
spinal stenosis.  Multilevel degenerative osteoarthritis and 
facet osteoarthropathy.  

When the veteran was seen in pulmonary clinic in December 
1996, it was recorded that forced expiratory capacity in one 
second (FEV1) was 3.38 (97 percent) and forced vital capacity 
(FVC) was 4.01 (81 percent), ratio 84.  Also noted was 
shortness of breath with palpitations, no cough, no sputum 
and not on meter dose inhaler spacer.  Physical examination 
revealed his chest was clear to percussion and auscultation.  
The impression was no significant chronic obstructive 
pulmonary disease (COPD); needs to quit smoking.

On VA examination in December 1996 it was noted the veteran 
had been employed at a VA Medical Center (VAMC) for one year, 
earning approximately $1,500 monthly.  He had lost 6 work 
days over the previous year due to bronchitis.  The veteran 
admitted tobacco use of one pack per day.  Subjective 
complaints included occasional shortness of breath, 
intermittent low back pain, occasional palpitations, and 
chest pains.  At the time of examination the veteran reported 
feeling depressed.  Evaluation of the respiratory system 
revealed equal chest expansions, clear breath sounds, with no 
crackles or wheezes.  Findings on cardiovascular evaluation 
included distant heart sounds, good S1, with no S3 or S4, and 
no murmurs.  Examination of the back revealed there was no 
costovertebral angle tenderness.  With regard to the 
musculoskeletal system there were no functional limitations 
of any joints found.  On psychiatric evaluation the veteran 
had appropriate behavior, but avoided eye contact, and had a 
slightly flat affect.  He had intact memory and orientation 
and exhibited no signs of tension.  The diagnoses were 
depression in remission, paroxysmal supraventricular 
tachycardia, low back strain, emphysema, and hyperlipidemia.  

Subsequent VA outpatient treatment records dated in December 
1996 to July 1997 reflect ongoing monitoring for depression 
considered to be responding well to medication, although the 
veteran complained of difficulties with his memory.  Also 
reflected are the veteran's concerns about cardiac symptoms 
to include palpitations which awakened him during the night.

A cardiac stress test was conducted on January 6, 1997.  The 
impression was average exercise capacity normal hemodynamic 
response, left sharp chest pain at peak exercise, no 
electrocardiogram (ECG) changes diagnostic of ischemia.  
Chest x-rays conducted in January 1997 revealed no evidence 
of acute cardiopulmonary disease.  

On an additional stress test conducted on January 14, 1997, 
the impression was similar to the earlier study; the veteran 
had average exercise capacity with blunted heart rate 
response on Lopressor, and normal blood pressure response, 
chest pressure with exercise, relieved at rest, possible 
angina, no electrocardiogram (ECG) changes diagnostic of 
ischemia.  Progress notes dated the following day reflect an 
assessment of probable coronary artery disease, however good 
functional capacity, and supraventricular tachycardia.  

Also in January 1997 a thallium study was conducted for VA 
cardiology consultation.  It was recorded the veteran had 
positive risk factors for coronary artery disease.  Noted 
were abnormal exercise tolerance test in January 1997, 
episodes of dizziness, chest pain, palpitations, especially 
after eating.  The impression was reversible lesion  in the 
high posterolateral wall, suggestive of ischemia.  As this 
region involved the valve plains an artifact could not be 
ruled out.  PET study was recommended for clarification of 
the presence of ischemia.  

In February 1997 an echo test was conducted which revealed 
the valve leaflets were mildly sclerotic, the left atrium was 
in the upper limits of normal or borderline enlarged, the 
left ventricular ejection fraction was normal to mildly 
reduced 45-50 percent.  The conclusion was otherwise normal 
left ventricular size and function.  Normal right heart 
chambers.  Morophically normal cardiac valves without 
regurgitation.  Sclerosis at base of left coronary aortic 
cusp.  When the veteran's cardiac tests were evaluated in 
clinic the assessment was atypical chest pain, known 
supraventricular tachycardia with improved symptoms on 
Lopressor.  Cardiac diagnostic tests present unclear picture.  

Also in February 1997 the veteran underwent PET cardiac 
perfusion study.  The impression was perfusion defect in the 
lateral wall at rest with improved perfusion following 
Persantine stress suggests the presence of coronary artery 
disease and may represent an area of mixed viable and non 
viable tissue.  This finding also correlates with the 
equivocal abnormality seen on the previous thallium study 
dated in January 1997.  

When the veteran was seen in cardiology service in March 
1997, it was noted that he reported mild improvement of 
symptoms on Lopressor, chest pain less severe, still brief.  
Dizziness and palpitations occurred three times a day, 
especially after eating.  The assessment was unclear source 
of symptoms.  Revaluation of tests was planned.  
Consideration was to be given to the contribution of anxiety 
to these symptoms.  

Progress notes dated in March 1997 indicate that veteran 
reported that he had a cardiology appointment this morning 
and they essentially "cleared" him.  It was unclear what 
the cause of his arrhythmia was.

The report of a March 1997 VA mental examination reflects the 
veteran's reports of a long history of depression and 
alcoholism.  At the time of examination he was in treatment 
at a VAMC involving daily medication, and group and 
individual therapy.  He was regularly employed at VA.  Mental 
status examination revealed the veteran made poor eye 
contact.  There was a sad, angry, depressive and bitter 
quality to his appearance.  He was oriented and had good 
recall, recent and past.  He was considered fluent and 
capable of abstract reasoning without difficulty.  The 
examiner recorded that the veteran had a long history of 
depression characterized by isolation, withdrawal from social 
activities, suicidal impulses with at least one attempt, 
constricted and sad mood, and lack of interest in activities 
that ordinarily provide pleasure to people.  He indicated a 
low opinion of himself and of others as well.  He denied 
hallucinations, and was neither homicidal or suicidal.  At 
the time of examination he was sober and reported mild 
improvement of depressive symptoms with medication, i.e., he 
noted somewhat increased energy and capacity for social 
activities.  The veteran was sad about many issues in his 
life, including his lack of accomplishments, and inability to 
form close and meaningful relationships with his children 
from a former marriage.  The examiner stated that the 
veteran's affect was flat to some degree, with constricted to 
sad mood, but he had the capacity to modulate his affect and 
demonstrated a somewhat flexible range.  The diagnoses were 
Axis I: alcohol dependence in remission, depression, 
melancholic, recurrent.  Axis II: masochistic personality 
disorder.  Axis III: chronic obstructive pulmonary disease 
(COPD), hypercholesterolemia, alcoholism.  He was rated 80 on 
the Global Assessment of Functioning (GAF) scale.  According 
to the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV), a GAF score of 80 indicates that if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors, with no more than slight impairment 
in social and occupational functioning.  The examiner's 
comments indicated he found sufficient evidence in the 
veteran's history for an origin of depression which was 
independent of alcoholism.  

Progress notes dated in April 1997 note that the veteran was 
in the midst of a cardiac work-up and related that his 
cardiology "treaters" believe his arrthymia may be due to 
his nicotine patch. In May 1997 he continued to have 
complaints of cardiac palpitations associated with dyspnea.  
He was taking Verapamil for rate control since his other 
medication caused depression.  The assessment included 
arrhythmia.  In June 1997 he was described as looking 
healthier, happier and more energetic than his last 
appointment when he was still experiencing the effects of a 
poor cardiac medication response.  In July he continued to 
report feeling much better.  


Entitlement to a Permanent and Total Disability Rating for 
Pension Purposes

The law authorizes the payment of pension to a veteran of war 
who has the requisite service and who is permanently and 
totally disabled. 38 U.S.C.A. § 1521 (West 1991).  A veteran 
is considered totally and permanently disabled if he is 
unemployable as a result of a lifetime disability which would 
render it impossible for an average person to follow a 
substantially gainful employment. 38 U.S.C.A. § 1502 (West 
1991); 38 C.F.R. § 3.340 (1998).  

The Board notes that, in order to be entitled to a permanent 
and total disability rating for pension purposes, it must be 
established that the veteran is unemployable as a result of 
disabilities which are permanent.  It is not sufficient that 
the veteran is not employed; he must be permanently 
unemployable.  That is, the disability must be so severe and 
incapacitating that it would prevent him from ever being able 
to follow substantially gainful employment. 38 C.F.R. 
§ 3.340.

Marginal employment is not considered substantially gainful 
employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis, 
including but not limited to employment in a protected 
environment such as a family business or sheltered workshop, 
when earned annual income exceeds the poverty threshold.  
Consideration is given in all claims to the nature of the 
employment and the reason for termination.  38 C.F.R. § 4.16.

The law provides that total disability ratings may be 
assigned in cases where the schedular rating is less than a 
total rating, as long as the veteran's disabilities meet 
specified rating levels and the veteran is unable to follow a 
gainful occupation as a result of these disabilities. 38 
C.F.R. § 4.16.  If there is only one such disability it must 
be ratable at 60 percent and where there are two or more 
disabilities, at least one must be rated at 40 percent or 
more, and the combined rating must be 70 percent. Id.  
Although 38 C.F.R. §  4.16 is designated for purposes of 
total ratings for compensation, 38 C.F.R. § 4.17 makes the 
provisions of § 4.16 applicable to pension cases as well.  

In addition, regulations set out at 38 C.F.R. § 4.15 provide 
total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; Provided, That permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  The following will be considered to be 
permanent total disability:  permanent loss of the use of 
both hands or both feet, or of one hand and one foot, or of 
the sight in both eyes, or becoming permanently and totally 
bedridden or helpless are considered permanent and total 
disabilities.  

Finally, when the percentage requirements are not met, a 
permanent and total rating may nevertheless be assigned for 
pension purposes where the veteran is unemployable by reason 
of disabilities, age, education, and previous occupational 
experience.  38 C.F.R. § 3.321(b)(2) (1998).

Review of the record in this case reveals no evidence, or 
even a claim of permanent loss of the use of both hands or 
both feet, or of one hand and one foot, or of the sight in 
both eyes, or permanently bedridden or helpless status.  The 
evidence cited above demonstrates that the veteran has 
multiple disabilities which have been rated by the RO as 
follows: major depression with a personality disorder, 
evaluated as 30 percent disabling, osteoarthritis of the 
lumbosacral spine with radiculopathy, evaluated as 20 percent 
disabling, pulmonary disease, evaluated as 10 percent 
disabling, and paroxysmal supraventricular tachycardia, 
evaluated as 10 percent disabling.  The combined rating is 
60 percent.  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practically be determined, the average impairment of earning 
capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  The 
Department of Veterans Affairs (DVA) has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  

These regulations include, but are not limited to 38 C.F.R. 
§ 4.1, and 4.2.  Also, 38 C.F.R. § 4.10.  In accordance with 
38 C.F.R. § 4.7, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise the lower 
rating will be assigned. 

38 C.F.R. § 4.40 requires consideration of functional 
disability due to pain and weakness.  Under 38 C.F.R. § 4.45, 
as regard the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  In rating disability of the joints 
consideration is to be given to pain on movement, swelling, 
deformity or atrophy of disuse.  Additionally, it is the 
intention of the rating schedule to recognize actually 
painful joints due to healed injury as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. 
§ 4.59. 

The Board has reviewed the RO's evaluation of the veteran's 
disabilities.  With regard to the low back disorder the Board 
notes that current evidence shows (CT) scan of the lumbar 
spine conducted in November 1996 revealed multilevel 
degenerative disc disease with diffuse disk bulge at L3-L4, 
and L4-L5, and central herniated disk at L5-S1 with calcified 
disk material causing lateral recess stenosis on the left, 
and no significant spinal stenosis. The report of a December 
1996 VA examination reflects subjective complaints of low 
back pain, with no functional limits of any joints found and 
a diagnosis of low back strain.  

A 20 percent rating for low back disability is for assignment 
under the provisions of Diagnostic Codes 5003 and 5292, where 
the evidence shows degenerative arthritis of the lumbosacral 
spine with moderate limitation of motion.  Under Diagnostic 
Code 5293 a 20 percent rating reflects moderate 
intervertebral disc syndrome, with recurrent attacks.  Under 
Code 5295 a 20 percent evaluation is assigned for lumbosacral 
strain manifested by muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral in standing 
position.  

The applicable schedular criteria for a rating in excess of 
20 percent require evidence of severe limitation of motion, 
or severe recurring attacks of intervertebral disc syndrome 
with intermittent relief, or severe symptoms of lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  Even when consideration is given to 
subjective complaints of pain, none of the cited criteria for 
a higher evaluation for a low back disorder is demonstrated 
by the objective evidence of record which has been discussed 
above.

Inasmuch as the regulations pertaining to the rating of 
respiratory disabilities were revised effective October 7, 
1996, those governing the evaluation of psychiatric 
disabilities were revised effective November 7, 1996, and the 
criteria for evaluation of cardiovascular disability were 
revised effective January 12, 1998, all during the pendency 
of the veteran's claim, he is entitled to evaluation of those 
disabilities under either the regulations previously in 
effect, or the newly amended criteria, - whichever is 
determined to be more favorable in his individual case.  
Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991); cf. VA 
O.G.C. Prec. 11-97 (March 25, 1997); 62 Fed. Reg.___(1997).  

The recent evidence pertaining to the veteran's psychiatric 
disorder, indicates that his depression was considered to be 
responding well to medication during the period from December 
1996 to July 1997.  On examination in March 1997 he reported 
mild improvement of his symptoms as well as increased energy 
and capacity for social activity.  At that time he was rated 
80 on the GAF scale, an indication that if symptoms were 
present, there was no more than slight impairment in social 
and occupational functioning.  

Under the criteria for evaluation of psychiatric disorders 
which were in effect prior to November 1996, a 30 percent 
rating was assigned under Diagnostic Code 9411 where the 
evidence showed definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  Under the newly revised criteria, a 30 percent 
rating is assigned where the evidence shows occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). Diagnostic Codes 9434 and 9440.

To support a higher rating under the pre-1996 regulations, 
there must be evidence that the ability to establish or 
maintain effective and wholesome relationships with people is 
considerably impaired and, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment, for a 50 percent rating, the next higher level of 
evaluation.  The revised criteria for a 50 percent rating 
require a showing of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to  complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  The 
objective evidence in this case does not reflect the criteria 
for a rating greater than 30 percent for psychiatric 
disability, under either the revised criteria or those 
previously in effect.  Indeed, during his examination in 
March 1997 the veteran reported that he was taking anti 
depressant medication and had mild improvement in his 
symptoms with somewhat more energy and capacity to be 
involved with social activities.  He was involved with 
individual and group therapy and was working  on a regular 
basis.  Progress notes in July 1997 reflect that the veteran 
continued to do well. 

On review of the evidence pertaining to the veteran's 
pulmonary disease the Board notes that in 1994 the veteran 
reported dyspnea with exertion, considered to be of unclear 
etiology, likely COPD.  When he was evaluated in pulmonary 
clinic in December 1996, it was recorded that forced 
expiratory capacity in one second (FEV1) was 3.38 
(97 percent) and forced vital capacity (FVC) was 4.01 
(81 percent), ratio 84.  Shortness of breath was noted with 
palpitations, but there was no evidence of cough, or sputum, 
and the veteran was not on meter dose inhaler spacer.  His 
chest was clear to percussion and auscultation.  The 
impression was no significant COPD; needs to quit smoking.  
Chest x-rays conducted in January 1997 showed there was no 
evidence of acute cardiopulmonary disease.  In March 1997 he 
reported continued complaints of dyspnea associated with 
cardiac palpitations and later treatment records reflected 
improvement with a change in his medication..

Under the schedular criteria in effect prior to amendment in 
1996, the veteran's pulmonary disease was evaluated under the 
provisions of Diagnostic Code 6603.  A 10 percent evaluation 
required mild pulmonary emphysema, with evidence of 
ventilatory impairment on pulmonary function tests and/or 
definite dyspnea on prolonged exertion.  Under the revised 
criteria of Diagnostic Code 6603 pertaining to emphysema, as 
revised, or Diagnostic Code 6604 pertaining to COPD, a 10 
percent evaluation is for assignment where the evidence shows 
FEV-1 of 71 to 80 percent predicted, or FEV-1/FVC of 71 to 80 
percent, or DLCO (SB) of 66 to 80 percent predicted. 

The previously existing criteria for a 30 percent evaluation 
required evidence of moderate pulmonary emphysema, with 
moderate dyspnea occurring after climbing one flight of steps 
or walking more than on block on level surface, and pulmonary 
function tests consistent with findings of moderate 
emphysema.  Under the revised regulations a 30 percent rating 
is assigned if the following findings are demonstrated: FEV-1 
of 56 to 70 percent predicted, or FEV- 1/FVC of 56 to 70 
percent, or DLCO (SB) of 56 to 65 percent predicted.  The 
Board notes that the evidence in this case does not reflect 
the criteria for a 30 percent evaluation under either the 
revised criteria or those previously in effect.  

Finally, the Board has reviewed the evidence pertaining to 
cardiac symptoms.  In 1993 the veteran noted tachycardia 
during alcohol detoxification.  In December 1996 he 
complained of occasional palpitations and chest pains.  
Cardiovascular evaluation at that time revealed distant heart 
sounds, good S1, with no S3 or S4, and no murmurs.  The 
diagnosis was paroxysmal supraventricular tachycardia.  Two 
cardiac tests conducted in January 1997 revealed no 
electrocardiogram (EKG) changes diagnostic of ischemia, and 
chest x-rays disclosed no evidence of acute cardiopulmonary 
disease.  A February 1997 echo test was conducted revealed 
the valve leaflets were mildly sclerotic, the left atrium was 
in the upper limits of normal or borderline enlarged, the 
left ventricular ejection fraction was normal to mildly 
reduced 45-50 percent, and the veteran had an otherwise 
normal left ventricular size and function, and normal right 
heart chambers.  When the veteran's cardiac tests were 
evaluated the assessment was atypical chest pain, known 
supraventricular tachycardia with improved symptoms on 
Lopressor.  It was considered that cardiac diagnostic tests 
presented an unclear picture.  In March 1997, the veteran 
continued to report mild improvement of symptoms with 
medication, chest pain was less severe, and still brief.  
Dizziness and palpitations occurred three times a day, 
especially after eating.  The assessment was unclear source 
of symptoms.  Revaluation of tests was planned.  
Consideration was to be given to the contribution of anxiety 
to these symptoms.  Clinical records dated in May 1997 
indicate that veteran continued to have intermittent 
complaints of cardiac palpitations associated with dyspnea.  
The assessment included arrhythmia.  In June and July 1997 
improvement was reported.

Under the rating criteria in effect prior to January 1998, 
paroxysmal tachycardia is evaluated under the provisions of 
Diagnostic Code 7013 which assign a 10 percent evaluation for 
infrequent attacks.  Under the revised criteria set forth at 
Diagnostic Code 7010 pertaining to supraventricular 
arrhythmias, permanent atrial fibrillation (lone atrial 
fibrillation), or; one to four episodes per year of 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia documented by ECG or Holter monitor warrants a 
10 percent rating.  

The regulations in effect prior to January 1998 provide a 
30 percent rating for severe, frequent attacks of 
supraventricular tachycardia.  Where the evidence shows 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia, with more than four episodes per year documented 
by ECG or Holter monitor, a 30 percent rating is for 
assignment under the amended regulations.  Inasmuch as the 
evidence does not demonstrate severe, frequent attacks of 
supraventricular tachycardia or more than four episodes 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia, per year documented by ECG or Holter monitor, 
the record does not support a rating greater than 10 percent 
for supraventricular tachycardia. 

In reaching this conclusion, the Board notes that the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held in Karnas v. 
Derwinski, 1 Vet.App. 308, 313 (1991) that, where the law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply unless Congress provided otherwise or permitted 
the Secretary of Veterans Affairs (Secretary) to do otherwise 
and the Secretary did so.  See also Baker v. West, 11 
Vet.App. 163, 168 (1998); Dudnick v. Brown, 10 Vet.App. 79 
(1997).  Moreover, where the record shows that the RO had not 
considered both criteria in evaluating the veteran's claim, 
one could argue that it would be prejudicial to the veteran 
for the Board to enter a final determination on the claim, 
without first giving the RO an opportunity to consider the 
new criteria.  

In the case at hand, the record does not reflect that the RO 
considered the revised criteria for evaluating paroxysmal 
tachycardia.  Under the unique circumstances of this case, 
however, the Board finds that the veteran will in no way be 
prejudiced by its consideration of his claim for pension 
benefits on the merits, without first returning the case to 
the RO for their review of this disability under the revised 
criteria.  The veteran has not contended and the evidence 
does not reflect that he has paroxysmal tachycardia that 
meets the criteria for an increased 30 percent rating under 
either rating.  Under these circumstances, the Board 
concludes that the evidence fails to reflect an increase in 
pathology in regard to this disability.  In Winters v. West, 
No. 97-2180 (U.S. Vet. App. Feb. 17, 1999) (en banc) while 
affirming the Board, the court noted that it must also 
consider the rule of prejudicial error, and the principle 
that the law does not require a useless act.  While that case 
involved the question of remanding a not well-grounded claim, 
in affirming the Board, it went on to note that the action 
would impose additional burdens upon the Board with no 
possibility of any benefit flowing to the appellant.  In view 
of this and the facts of this case, we find that no useful 
purpose would be served by remanding this claim to the RO for 
what would be a mere pro forma consideration of the revised 
criteria for evaluating paroxysmal tachycardia.  Accordingly, 
a Remand for the RO to evaluate this disability is not 
warranted.  

Clearly the record does not demonstrate disabilities of the 
level required to meet the schedular criteria under 38 C.F.R. 
§ 4.16, inasmuch as the veteran is not shown to have one 
disability evaluated as 60 percent disabling, or a 
combination of one disability rated as 40 percent disabling, 
and additional disability to warrant a combined rating of 70 
percent.  

Nor is there any indication of permanent disabilities which 
are so severe as to preclude this veteran from obtaining and 
retaining substantially gainful employment.  In fact, the 
evidence in this case does not reflect unemployability.  
Rather, the record shows that in December 1996 the veteran 
admitted he had been employed by VA on a full time basis 
since approximately December 1995, at a salary reported as 
$1,500 a month.  In this regard, the veteran's income was 
well in excess of the applicable 1996 poverty standard of 
$7,995. 62 Fed. Reg. 68,362 (1997) (or the 1997 standard of 
$8,183, 63 Fed. Reg. 68,827-68,828 (1998)).  Furthermore, 
there is nothing in the record to suggest that the duties 
being performed by the veteran approach what could be 
considered to be a protected environment, nor does the 
veteran make any claim in this regard.  In view of the clear 
evidence of current gainful employment, we find that the 
claim for a permanent and total rating for pension purposes 
is without basis in the record.  

Although the Board has considered the doctrine of affording 
the veteran the benefit of any existing doubt, the evidence 
in this case is not so evenly balanced as to permit the 
application of the provisions of 38 U.S.C.A. § 5107(b), 
inasmuch as the preponderance of the evidence is against the 
claim. 


ORDER

A permanent and total disability rating for pension purposes 
is denied.  



		
	Steven L. Cohn  
Member, Board of Veterans' Appeals

 

